Citation Nr: 0831443	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-28 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for sleep apnea on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

In September 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

When the case was before the Board in October 2005, the Board 
decided the veteran's appeal for the two issues on the title 
page.  The veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2008, the Court issued a memorandum decision that vacated the 
Board's October 2005 decision denying the claims, and 
remanded the matter to the Board for action in compliance 
with the motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for a deviated septum and for sleep apnea.  He 
maintains that he was diagnosed with a deviated septum in 
service at discharge and that his sleep apnea is proximately 
due to his deviated septum.  Unfortunately, the veteran's 
service treatment records were destroyed in the accidental 
fire at the National Personnel Records Center in 1973.  As 
such, VA is required to inform the veteran of all possible 
alternative forms of evidence and information which he can 
submit in order to substantiate his claim.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

Although the record contains a February 2003 letter informing 
the veteran that there are alternative sources of evidence 
which may be used to establish service connection, as well as 
instructing him to send copies of records of any pertinent 
medical treatment received since service, and asking him to 
complete and return the enclosed NA Form 13055 (a Request for 
Information Needed to Reconstruct Medical Data), such letter 
is insufficient to satisfy the duties to notify and assist.  

In this regard, the veteran was never informed of the 
specific types of alternative evidence that could be 
considered in lieu of missing service treatment records, such 
as VA military files, statements from service medical 
personnel, buddy statements, state or local accident and 
police reports, employment physical examinations, medical 
evidence from hospitals, clinics and private physicians by 
which or by whom a veteran may have been treated, especially 
soon after separation, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.    

Therefore, the RO/AMC must send the veteran a letter 
informing him of the specific types of alternative evidence 
that he may submit in order to support his claim.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

The Court's memorandum decision also directs the Board to 
address whether the lay evidence and nexus opinion presented 
in the instant case triggers VA's duty to provide a further 
medical examination or medical opinion.  The Board notes that 
a VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the veteran indicates that he 
did not suffer a nasal trauma in service, only that he was 
told he had a deviated septum.  The Rating Schedule provides 
only for traumatic deviated septum.  A congenital deviated 
septum is a developmental defect for which service connection 
cannot be established.  38 C.F.R. § 3.303(c).  Thus, if 
additional evidence is received which indicates the veteran's 
deviated septum is a result of an injury or disease in 
service, then a VA examination should be scheduled.

Additionally, the Board notes that during the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, 19 Vet. App. 473, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran has not been provided with notice of the type of 
information or evidence needed to establish a disability 
rating or an effective date for the disabilities on appeal.  
In addition, he was not provided notice of what is needed to 
substantiate a claim for secondary service connection.  Thus, 
corrective notice can be provided on remand.

Moreover, the Board notes that it was recommended that the 
veteran get sleep studies done to determine whether he, in 
fact, suffers from sleep apnea.  The veteran should be asked 
to submit a release form or treatment records from any non-VA 
facility where he has received treatment for his claimed 
sleep apnea and deviated septum, to include the facility 
where sleep studies, if any, were conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Send the veteran a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007), regarding secondary 
service connection.  The letter should 
also provide explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2. Advise the veteran that alternative 
sources of evidence can be considered in 
the absence of his service medical 
records, to include: statements from 
service medical personnel; "Buddy" 
certificates or affidavits of those who 
witnessed or knew of the injury; state or 
local accident and police reports; 
employment physical examinations; medical 
evidence from hospitals, clinics and 
private physicians by which or by whom a 
veteran may have been treated, especially 
soon after separation; letters written 
during service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations. Ask him to 
submit any information or evidence he has 
concerning alternative evidence.

3. Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for his 
deviated septum and claimed sleep apnea 
since discharge, to specifically include 
the medical facility where any sleep 
studies were conducted.  After securing 
the necessary release, the RO should 
obtain any records not already associated 
with the claims file.  Additionally, the 
RO/AMC should request all relevant VA 
treatment records from the East Orange 
medical facilities dating from December 
2002 to the present.

4. If, and only if, additional evidence is 
received which indicates the veteran's 
deviated septum is a result of an injury or 
disease in service, a VA examination by a 
nose specialist should be scheduled to 
determine the nature and etiology of any 
current deviated septum and sleep apnea.  
The claims folder must be made available to 
and be reviewed by the examiner.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should provide a rationale for any opinion 
expressed.  If the examiner finds the 
deviated septum is related to service, then 
an opinion should be provided as to whether 
sleep apnea is proximately due to or the 
result of the deviated septum.

5. Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



